Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-11 are pending in the application.  Claims 1 and 10 have been amended and claims 3-5,7 and 8 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1,2,6 and 9-11 have been examined to the extent they read on the elected subject matter of record.

The examiner notes that Applicant has incorrectly labeled claim 6 as withdrawn.  If any of the claim status is incorrect in the next claim amendment, a notice of non-compliant amendment will be sent which will delay prosecution.

Withdrawn Rejections
	Applicant's amendments and arguments filed October 13, 2022 are acknowledged and have been fully considered.  
The rejection of claims 1, 2 and 6 under 35 USC 103 as being obvious over Schindler et al. (US Patent 6,436,421 B1)has been withdrawn in view of Applicant’s amendment wherein claim 1 now recites: “and wherein the I) anionic stabilizer polymer is a styrene (meth)acrylic acid copolymer”.
Maintained Rejections
	Applicant's arguments filed October 13, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1 and 9-11 are rejected under 35 USC 103 as being obvious over Schindler et al. (US Patent 6,436,421 B1, previously cited) in view of Endo et al (US20090093364A1)  is maintained for the reasons set forth below.

New Rejection(s) Necessitated by the Amendment filed on October 13, 2022

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,2,6 and 9-11 are rejected under 35 USC 103 as being obvious over Schindler et al. (US Patent 6,436,421 B1, previously cited) in view of  Endo et al (US20090093364A1,previously cited).


Applicant’s Invention

   Applicant claims an agrochemical composition comprising a) an aqueous dispersion of at least one agrochemical active compound, which is solid at room temperature, b) an emulsion polymer system comprising I) anionic-stabiliser polymer; and II) core- stabiliser copolymer, wherein the I) anionic stabiliser polymer comprises acid based and hydrophobe monomers having a weight/number ratio of said acid to hydrophobe of 10-90:90-10, a Tg in the range from 30°C to 300°C, and a molecular weight less than 100,000; and wherein the I) anionic stabiliser polymer is a styrene (meth)acrylic acid copolymer; and wherein the II) core polymer has a Tg in the range from -1000C to 100C, and c) one or more additives selected from the group consisting of non-ionic or anionic surfactants or dispersing aids, d) one or more rheological modifiers, and e) one or more other formulants selected from antifoams, biocides, antifreeze, colorants, pH adjusters, buffers, stabilizers, antioxidants, inert filling materials, humectants, crystal growth inhibitors, micronutrients, penetration promoters, wetting agents, spreading agents and/or retention agents.
Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Schindler et al. teach pesticide compositions comprising a pesticide and 
a redispersible polymer and  a method for controlling agricultural pests by 
applying to the pest or the locus of the pest a pesticide composition 
comprising a pesticide and a redispersible polymer (abstract).  Schlinder et al. teach that the redispersible polymers overcome many of the problems associated with the use of emulsion polymers as adjuvants in solid pesticide formulations.  In addition, Schlinder et al. teach that they provide a surprising increase in the efficacy of many pesticides and 
improved resistance to wash-off by rain (see column 1, line 59 bridging to column 2, lines 1-4, limitation of instant claim 6).   Specifically, the invention provides a pesticide composition, comprising: (a) one or more pesticides; and (b) one or more redispersible polymers comprising: (1) one or more water insoluble polymers prepared in emulsion; and (2) one or more water soluble polymers (column 2, lines 5-11).  One embodiment of the invention provides a wettable powder, a dust, or dispersible granule pesticide formulation comprising one or more pesticides and one or more redispersible polymers wherein the formulation is prepared by a process comprising the steps of: a) combining a dispersion of the pesticide in water with one or more water insoluble polymers formed in emulsion and one or more water soluble polymers and b) drying the combination (column 6, lines 9-17).  The emulsion polymers used in the redispersible polymers of the invention may be prepared by addition polymerization of one or more 
ethylenically unsaturated monomers such as, for example, acrylic ester monomers 
including methyl acrylate, ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate(limitation of instant claim 11,core polymer of emulsion polymer, component b of the instant claims), decyl acrylate, methyl methacrylate, butyl methacrylate, hydroxyethyl methacrylate, and hydroxypropyl acrylate; acrylamide or substituted acrylamides; styrene or substituted styrenes; butadiene; vinyl acetate or other vinyl esters; vinyl monomers such as vinyl chloride, vinylidene chloride, N-vinyl pyrolidone; and acrylonitrile or methacrylonitrile.  Low levels of copolymerized ethylenically unsaturated acid monomers such as, for example, 0.1%-7, by weight, based on the weight of the emulsion-polymerized polymer, acrylic acid, methacrylic acid (limitation of instant claim 10), crotonic acid, phosphoethyl methacrylate, 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium vinyl sulfonate, itaconic acid, fumaric acid, maleic acid, monomethyl itaconate, monomethyl fumarate, monobutyl fumarate, and maleic anhydride may be used.  Preferred acrylic copolymers with styrene (limitation of instant claim 11, anionic stabilizer of the emulsion polymer system of the instant claims, component b) contain from 10% to 60% styrene based on the total weight of the polymer(limitation of instant claim 10).  The polymers may be single-stage or multi-stage polymers (see column 8, lines 1-23).  Surfactants that may be employed in combination with redispersible polymers include one or more of various nonionic, anionic, and amphoteric surfactants (column 4, lines 15-18, component c of the instant claims).  Examples of pesticides which can be combined in the compositions of the invention include pyridaben and triflumuron (see columns 5-7, agrochemical compound which is solid at room temperature limitation of instant claim 1, component a of the instant claims). Although the use of redispersible polymers reduces the need for other adjuvants, Schinler et al. teach that it may be desirable to include additional adjuvants in the spray tank wherein such adjuvants include surfactants, dispersants, spreaders, stickers, antifoam agents, emulsifiers (column 7, lines 36-47, other formulants, rheological modifiers  and penetration promoters of the instant claims 1 and 2, components d,e, and f of the instant claims).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Schindler et al. is that Schindler et al.  do not expressly teach that least one agrochemical active compound is solid at room temperature and that the one of the polymers (i.e., stabilizer polymer) comprises acid based and hydrophobe monomers having a weight/number ratio of said acid to hydrophobe of 10-90:90-10, a Tg in the range from 30°C to 300°C, and a molecular weight less than 100,000 (limitation of instant claims 1 and 9).  However, Schindler et al. do teach examples of pesticides which can be combined in the compositions of the invention include pyridaben and triflumuron which are both disclosed in the instant specification and the use of  polymers and copolymers comprising acrylic ester monomers including methyl acrylate, ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, decyl acrylate, methyl methacrylate, butyl methacrylate, hydroxyethyl methacrylate, and hydroxypropyl acrylate; acrylamide or substituted acrylamides; styrene or substituted styrenes; butadiene; vinyl acetate or other vinyl esters; vinyl monomers such as vinyl chloride, vinylidene chloride, N-vinyl pyrolidone; and acrylonitrile or methacrylonitrile and that low levels of copolymerized ethylenically unsaturated acid monomers such as, for example, 0.1%-7, by weight, based on the weight of the emulsion-polymerized polymer, acrylic acid, methacrylic acid, crotonic acid, phosphoethyl methacrylate, 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium vinyl sulfonate, itaconic acid, fumaric acid, maleic acid, monomethyl itaconate, monomethyl fumarate, monobutyl fumarate, and maleic anhydride may be used.   A composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
    A second difference between the invention of the instant application and that of Schindler et al. is that Schindler et al.  do not expressly teach that  the anionic stabilizer polymer is a styrene (meth)acrylic acid copolymer, and wherein the molar ratio of the residues of the (meth)acrylic monomer(s) to those of the styrene monomer(s) is from 20:1 to 1:5.  However, Endo et al. teach a resin composition containing an agricultural chemical in which the release of an agricultural chemical active ingredient is controlled (abstract) wherein the resin is at least one material selected from the group consisting of a styrene-maleic anhydride based copolymer, a polyolefin-based resin, a poly(meth)acrylate-based resin, a polystyrene-based resin([0017]) wherein examples of the polystyrene-based resins include styrene homopolymers that are commonly used as resins for molding, as well as high impact polystyrene (HIPS), a methyl methacrylate/butadiene/styrene copolymer, a styrene/maleic anhydride copolymer, a styrene/(meth)acrylic acid copolymer and a styrene/acrylonitrile copolymer ([0107]).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Endo et al. and Schindler et al.  is directed to an agrochemical composition comprising a copolymer containing residues of a methacrylic monomer and a styrene monomer. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of  Endo et al. and Schindler et al.  to arrive at the claimed agrochemical composition using  a styrene (meth)acrylic acid copolymer, and wherein the molar ratio of the residues of the (meth)acrylic monomer(s) to those of the styrene monomer(s) is from 20:1 to 1:5.  Endo et al. teach the use of  a styrene (meth)acrylic acid copolymer in agrochemical formulations were known at the time  the instant invention was conceived.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional agrochemical compositions comprising a polymer set forth prima facie obvious subject matter.

In reference to the molar ratio of the residues of the (meth)acrylic monomer(s) to those of the styrene monomer(s) is from 20:1 to 1:5., the adjustment of particular conventional working conditions (e.g., weight ratios), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed October 13, 2022, with respect to the rejection of claims 1, 2 and 6  under 35 USC 103 as being obvious over Schindler et al. (US Patent 6,436,421 B1)have been considered but are moot in view of the withdrawal of the rejection as set forth above.
Applicant’s arguments filed on October 13, 2022, with respect to the rejection of claims 1 and 9-11 under 35 USC 103 as being obvious over Schindler et al. (US Patent 6,436,421 B1, previously cited) in view of Endo et al (US20090093364A1) have been fully considered but they are not persuasive.   Applicant argues that the Office acknowledges that Schindler does "not expressly teach that the anionic stabilizer polymer is a styrene (meth)acrylic acid copolymer, and wherein the molar ratio of the residues of the (meth)acrylic monomer(s) to those of the styrene monomer(s) is from 20:1 to 1:5  and argues that Schindler also fails to mention styrene monomers as polymer units of the water-soluble polymer. Likewise, Applicant argues that the examples of Schindler do not utilize copolymers comprising a styrene.  Applicant further argues that Schindler teaches use of a non-ionic polymer, while instant claim 1 requires an anionic stabilizer polymer (Schindler, c. 3, 1. 62; claim 1) and that consequently, Schindler does not teach or suggest a styrene (meth)acrylic acid copolymers for the water-soluble polymer.   However, the Examiner is not persuaded by Applicant’s argument.  Schindler et al. teach pesticide compositions comprising a pesticide and 
a redispersible polymer and  a method for controlling agricultural pests by applying to the pest or the locus of the pest a pesticide composition comprising a pesticide and a redispersible polymer (abstract).  ).  The emulsion polymers used in the redispersible polymers of the invention may be prepared by addition polymerization of one or more 
ethylenically unsaturated monomers such as, for example, acrylic ester monomers 
including methyl acrylate, ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate(limitation of instant claim 11,core polymer of emulsion polymer, component b of the instant claims), decyl acrylate, methyl methacrylate, butyl methacrylate, hydroxyethyl methacrylate, and hydroxypropyl acrylate; acrylamide or substituted acrylamides; styrene or substituted styrenes; butadiene; vinyl acetate or other vinyl esters; vinyl monomers such as vinyl chloride, vinylidene chloride, N-vinyl pyrolidone; and acrylonitrile or methacrylonitrile.  Low levels of copolymerized ethylenically unsaturated acid monomers such as, for example, 0.1%-7, by weight, based on the weight of the emulsion-polymerized polymer, acrylic acid, methacrylic acid (limitation of instant claim 10), crotonic acid, phosphoethyl methacrylate, 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium vinyl sulfonate, itaconic acid, fumaric acid, maleic acid, monomethyl itaconate, monomethyl fumarate, monobutyl fumarate, and maleic anhydride may be used.  Preferred acrylic copolymers with styrene (limitation of instant claim 11, anionic stabilizer of the emulsion polymer system of the instant claims, component b) contain from 10% to 60% styrene based on the total weight of the polymer(limitation of instant claim 10).  The polymers may be single-stage or multi-stage polymers (see column 8, lines 1-23).  In addition, the secondary reference, Endo et al, teach a resin composition containing an agricultural chemical in which the release of an agricultural chemical active ingredient is controlled (abstract) wherein the resin is at least one material selected from the group consisting of a styrene-maleic anhydride based copolymer, a polyolefin-based resin, a poly(meth)acrylate-based resin, a polystyrene-based resin([0017]) wherein examples of the polystyrene-based resins include styrene homopolymers that are commonly used as resins for molding, as well as high impact polystyrene (HIPS), a methyl methacrylate/butadiene/styrene copolymer, a styrene/maleic anhydride copolymer, a styrene/(meth)acrylic acid copolymer and a styrene/acrylonitrile copolymer ([0107]).  In reference to the molar ratio of the residues of the (meth)acrylic monomer(s) to those of the styrene monomer(s) is from 20:1 to 1:5., the adjustment of particular conventional working conditions (e.g., weight ratios), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results. 



Secondly, Applicant argues that Endo cannot cure the deficiencies of Schindler because, Schindler and Endo relate to systems used for vastly different purposes. Schindler teaches a system for increasing rainfastness in the context of solid formulations, while Endo, in contrast, relates to a controlled- release system for agricultural chemicals. As such, Applicant argues that the Office has failed to establish a prima facie case of obviousness because the systems of Schindler and Endo are not used for the same purpose and, therefore, cannot be combined to form a system used for the very same purpose. Applicant argues that the Office's reliance on Kerkhoven provides no reason, nor any teaching, suggestion, or motivation to combine a system for increasing rainfastness with a system for controlled-release of an agricultural chemical. Rainfastness is a different purpose than controlling release of a chemical. However, the Examiner  is not persuaded   by Applicant’s arguments.   The disclosures of both Endo et al. and Schindler et al.  is directed to an agrochemical composition comprising a copolymer containing residues of a methacrylic monomer and a styrene monomer. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of  Endo et al. and Schindler et al.  to arrive at the claimed agrochemical composition using  a styrene (meth)acrylic acid copolymer, and wherein the molar ratio of the residues of the (meth)acrylic monomer(s) to those of the styrene monomer(s) is from 20:1 to 1:5.  Endo et al. teach the use of  a styrene (meth)acrylic acid copolymer in agrochemical formulations were known at the time  the instant invention was conceived.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional agrochemical compositions comprising a polymer set forth prima facie obvious subject matter.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

                                                      Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617